IN THE
                                  TENTH COURT OF APPEALS



                                          No. 10-19-00355-CR

                          IN RE MICHEAL GEROD MCGREGOR


                                         Original Proceeding



                                   MEMORANDUM OPINION


           Micheal Gerod McGregor is in prison. He asks this Court to issue a writ of

prohibition to prohibit the “rewriting” of a disciplinary action against him which he

believes was dismissed1 and to prevent a hearing on the new disciplinary action. There

are numerous procedural problems with McGregor’s petition, such as no certification and

no record as required by the Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(j); 52.7.

The petition was also not properly served. See TEX. R. APP. P. 9.5. However, we use Rule

2 to dispense with these requirements and proceed to a timely disposition of the petition.




1
    McGregor states later in his petition that the alleged rewriting has already occurred.
       Generally, a writ of prohibition issues to prevent the commission of a future act.

State ex rel. Wade v. Mays, 689 S.W.2d 893, 897 (Tex. Crim. App. 1985). It will not be

granted when the act sought to be prevented is already done. Id.

       The Texas Constitution and the Texas Code of Criminal Procedure grant the Court

of Criminal Appeals the power and authority to issue writs of prohibition in criminal

matters. TEX. CONST. art. V, § 5(c) ("...the Court of Criminal Appeals and the Judges

thereof shall have the power to issue the writ of habeas corpus, and, in criminal law

matters, the writs of mandamus, procedendo, prohibition, and certiorari."); TEX. CODE

CRIM. PROC. ANN. art. 4.04, sec. 1 ("The Court of Criminal Appeals and each judge thereof

shall have, and is hereby given, the power and authority to grant and issue and cause the

issuance of writs of habeas corpus, and, in criminal law matters, the writs of mandamus,

procedendo, prohibition, and certiorari."). The intermediate appellate courts, such as this

Court, were not given the same power or authority. See TEX. CONST. art. V, § 6 (original

jurisdiction only as may be established by law); TEX. CODE CRIM. PROC. ANN. art. 4.03 (no

original jurisdiction in criminal law matters established).

       The only situation in which a writ of prohibition may properly be used by this

Court is to protect our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a) (“Each court of

appeals or a justice of a court of appeals may issue a writ of mandamus and all other writs

necessary to enforce the jurisdiction of the court.”); In re Wyatt, 110 S.W.3d 511, 511 (Tex.

App.—Waco 2003, orig. proceeding); In re Salas, 994 S.W.2d 422, 423 (Tex. App.—Waco

1999, orig. proceeding). Its use is limited to cases in which this Court has actual

jurisdiction of a pending proceeding. Wyatt, 110 S.W.3d at 511; Salas, 994 S.W.2d at 423.


In re McGregor                                                                         Page 2
       McGregor does not have an appeal pending in this Court, and his petition does

not assert any manner in which our jurisdiction is in jeopardy of being lost due to the

events about which he is complaining. Therefore, we have no jurisdiction to issue the

requested writ.

       Accordingly, McGregor’s petition for writ of prohibition is dismissed.

       McGregor also presented a motion for leave to file his petition for writ of

prohibition. A motion for leave to file a petition for writ of prohibition is required when

relief is sought from the Court of Criminal Appeals. TEX. R. APP. P. 72.1. But the

requirement for leave to file a petition at the court of appeals level was eliminated in 1997.

See TEX. R. APP. P. 52, Notes and Comments. Thus, under the applicable rules, if relief is

sought from an intermediate court of appeals, such as the Tenth Court of Appeals, a

motion for leave to file the petition is unnecessary. Accordingly, McGregor’s motion for

leave to file a writ of prohibition is dismissed as moot.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Writ dismissed
Motion dismissed
Opinion delivered and filed October 23, 2019
Do not publish
[OT06]




In re McGregor                                                                          Page 3